DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 24 November 2020.  The information therein was considered. 

Drawings
The drawings are objected to because as depicted in Fig. 1 region BN2 in Fig. 3 should be labeled BN1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In the last line of claim 1 “the second tunnel doping region” should be replaced with --the first tunnel doping region-- as depicted in Fig. 1 and Fig. 2.
In the fourth to last line “floating gate dielectric layer” should be replaced with --floating gate oxide layer--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-10, 12-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 10,332,964) (hereinafter, “Lee”).
Re: independent claim 1, Lee discloses in figs. 1-2 a semiconductor memory device, comprising: a substrate (110) having a first conductivity type, wherein the substrate comprises a first active area (A) surrounded by a trench isolation region (30); a select transistor disposed on the first active area, wherein the select transistor comprises a select gate (134), a select gate oxide layer (124) under the select gate, and a drain doping region (154) having a second conductivity type disposed adjacent to the select gate; a floating gate transistor disposed on the first active area and in proximity to the select transistor, wherein the floating gate transistor comprises a floating gate (132), a floating gate oxide layer (122) under the floating gate, a source doping region (152) having the second conductivity type disposed adjacent to the floating gate, a first tunnel doping region (24) under the floating gate (132) and between the floating gate oxide layer (122) and the source doping region (152), a first tunnel oxide layer (122b) on the first tunnel doping region, a second tunnel doping region (22) under the floating gate (132) and between the floating gate oxide layer (122) and the select gate (134), and a second tunnel oxide layer (122a) on the second tunnel doping region; and a lightly doped diffusion region (10) having the second conductivity type surrounding the source doping region (152) and the first tunnel doping region (24).
Re: claim 2, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 1, wherein the first conductivity type is P type and the second conductivity type is N type (col 3 ll. 7-13).
Re: claim 3, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 2, wherein the first tunnel doping region (24) and the second tunnel doping region (22) are N+ doping regions (col 3 ll. 13-14).
Re: claim 4, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 1, wherein the lightly doped diffusion region (10) is an N doping region (col 3 ll. 13-14).
Re: claim 9, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 1, wherein the first tunnel oxide layer (122b) is disposed directly on the first tunnel doping region (24), and wherein the first tunnel oxide layer has a thickness (t1) smaller than that of the floating gate oxide layer (122, t2).
Re: claim 10, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 9, wherein the second tunnel oxide layer (122a) is disposed directly on the second tunnel doping region (22), and wherein the second tunnel oxide layer has a thickness smaller (t1) than that of the floating gate oxide layer (122, t2).
Re: claim 12, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 1 further comprising: a first peripheral gate oxide layer (122 on the right side of 122b) that is contiguous with the first tunnel oxide layer (122b), wherein the first peripheral gate oxide layer has a thickness (t2) that is greater than that of the first tunnel oxide layer (t1).
Re: claim 13, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 12, wherein the floating gate (132) has a first edge that is aligned with an outer edge of the first peripheral gate oxide layer (122) (see figs. 1-2).
Re: claim 14, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 13 further comprising: a second peripheral gate oxide layer (122 on the left side of 122a) that is contiguous with the second tunnel oxide layer (122a), wherein the second peripheral gate oxide layer has a thickness (t2) that is greater than that of the second tunnel oxide layer (t1).
Re: claim 15, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 14, wherein the floating gate (132) has a second edge that is aligned with an outer edge of the second peripheral gate oxide layer (122) (see figs. 1-2).
Re: claim 16, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 1 further comprising: a second active area (B) in proximity to the first active area, wherein the first active area is Page 9 of 11isolated from the second active area by the trench isolation region (30), wherein the floating gate (132) extends to the second active area from the first active area (fig. 1); and a control gate doping region (10 in region 122c2) having the second conductivity type within the second active area.
Re: claim 18, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 16, wherein the control gate doping region is capacitively coupled to the floating gate (col 5 ll. 6-9).
Re: claim 19, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 16, wherein the lightly doped diffusion region (10) surrounds the control gate doping region (within active area B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 10,332,964) (hereinafter, “Lee”).
Re: claim 6, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 1.
Lee does not disclose expressly wherein the select gate oxide layer has a thickness smaller than that of the floating gate oxide layer. 
However, dimensional limitations are prime facie obvious unless there is disclosure that the relative dimensions produce new and unexpected results, are for some unobvious purpose or are otherwise critical.  See MPEP §2144.04.
Re: claims 7-8 and 11, Lee discloses in figs. 1-2 the semiconductor memory device according to claims 6 and 10.
Lee does not disclose wherein the floating gate oxide layer Page 8 of 11has a thickness ranging between 200 angstroms and 380 angstroms; and wherein the select gate oxide layer has a thickness ranging between 50 angstroms and 130 angstroms; and wherein first tunnel oxide layer and the second tunnel oxide layer have a thickness ranging between 70 angstroms and 95 angstroms.
However, these limitations would have been obvious to one of ordinary skill in the art at the time of the invention since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Boesch, 205 USPQ 215 (CCPA 1980) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). See MPEP § 2144.05.
Re: claim 17, Lee discloses in figs. 1-2 the semiconductor memory device according to claim 16.
Lee does not disclose expressly wherein the control gate doping region is an N+ doping region.
However, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/11/2022